Title: From Thomas Jefferson to Oliver Evans, 6 December 1808
From: Jefferson, Thomas
To: Evans, Oliver


                  
                     Sir
                     
                     Washington Dec. 6. 08.
                  
                  In the interval between your 1st. & 2d. patents, a mill was built for me in Virginia, the whole construction of which was left to the builder. I did not know whether he had used your machinery or what part of it, and the patent being then out, I presume he thought it unnecessary to note it to me particularly. by a letter from mr John Moody who says he acts for you, I am informed I am indebted to you for the machinery erected, & interest on it to 89 D. 60c which sum I therefore now remit you in a draught of the bank of the US. here on that at Philadelphia, and salute you with esteem & respect.
                  
                     Th: Jefferson
                     
                  
               